Citation Nr: 1128727	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  07-27 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1972.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah (RO).  In September 2008, the Board issued a decision which denied the claim on appeal.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court vacated the Board's September 2008 decision and remanded the claim for further adjudication.


FINDING OF FACT

The medical evidence of record shows that, since May 16, 2005, the Veteran's PTSD has been manifested by a depressed mood, sleep impairment, a blunted affect, isolative behavior, low self-esteem, hypervigilance, irritability, mood swings, nervousness, low energy, low interest, low enjoyment, low appetite, impairment of immediate memory, rare panic attacks, and psychomotor slowing.  There is no evidence of thought disorder, obsessional rituals, intermittently illogical, obscure or irrelevant speech, near continuous panic attacks, disorientation, or inability to work or to maintain interpersonal relationships attributed to his PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a 50 percent disability rating, and no more, are met for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to initial adjudication of the service connection claim, a letter dated in June 2005 satisfied the duty to notify provisions.  The Veteran was also provided with an extensive discussion of the applicability of the duty to notify provisions with regard to his specific claim in the now vacated September 2008 Board decision.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  A VA examination sufficient for adjudication purposes was provided to the Veteran in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  While the Veteran has not been provided with a VA psychiatric examination since August 2006, approximately five years ago, the mere passage of time does not trigger VA's duty to provide additional medical examination unless there is allegation of deficiency in the evidence of record.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  In this case, neither the Veteran nor his representative has submitted any evidence indicating that his symptoms have increased in severity since August 2006.  Accordingly, the Board finds that the August 2006 VA psychiatric examination remains adequate and a remand for a further medical examination would serve no useful purpose.

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  Indeed, in a November 2007 letter, the Veteran's representative specifically stated that "[t]he record is completely developed, and the Board has all of the evidence needed to decide this case."  Neither the Veteran nor his representative has identified any missing evidence since November 2007.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  The appeal of the Veteran's PTSD claim is based on the assignment of an initial evaluation following an initial award of service connection for PTSD.  As such, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Id.

Service connection for PTSD with depression was granted by a November 2006 rating decision and a 30 percent evaluation was assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective May 16, 2005.

Private medical treatment records dated from August 2002 to March 2005 stated that the Veteran was treated for depression.  In October 2004, the Veteran's symptoms were listed as depression, loss of pleasure in his usual activities, decreased libido, anxiety, sadness, feeling worthless, withdrawal, hopelessness, and frequent anxiety attacks.  The Veteran reported that he had experienced suicidal ideation in the previous month, which prompted him to see a social worker.  In early November 2004, the private medical records characterized the Veteran's depression as "severe, but seems to be improving."  In late November 2004, the examiner stated that the Veteran "is functioning with a mental status well enough to return to work yesterday."

A March 2005 private medical report stated that the Veteran was relapsing with depression due to domestic problems which caused significant emotional stress.  The report stated that the Veteran was a bus driver and this caused concentration problems and concerns with his ability to function normally at work.  The examiner stated that "[w]ith this being a major problem and a history of major depression in the past, I feel it would be clinically prudent to have him off work until the situation can be resolved."  On objective examination, the Veteran's judgment was normal and he was oriented to person, place, and time.  His memory was normal, his affect was depressed, and his cognitive abilities were normal.

A second March 2005 private medical report stated that, on objective examination, the Veteran was oriented to person, place, and time, his memory was normal, his affect was depressed, and his cognitive abilities were normal.

In a March 2005 VA outpatient medical report, the Veteran reported experiencing depression.  He denied current suicidal or homicidal plans, but had "vague thoughts" of suicide for several years and reported that he had previous intent to shoot himself.  The Veteran was oriented to time, person, place, and objects, and denied organicity or psychoses.  The Veteran had been married multiple times and was presently married to a woman with two teenage children.  He described multiple difficulties with his wife and step-children and stated that he was "very unhappy."  The Veteran was employed by a state transit authority, but had been on medical leave for several weeks and was not planning on returning to work until the end of the month.

On mental status evaluation, there was no evidence of delusions, disorganized thinking, or hallucinations.  The Veteran had a poor appetite and sleep disturbances, but had not had recent weight changes, his sex drive remained the same, and his energy level was high.  The Veteran denied suicidal and homicidal thought.  The Veteran stated that medication had helped alleviate his symptoms, but he was unable to continue using the medication due to work requirements.  He reported that the cessation of the medication caused increases in sleep problems, a depressed and irritable mood, suicidal ideation, social withdrawal, and conflicts.  He reported improvement in symptoms since being on medical leave from work and taking medication regularly.  The examiner assigned a Global Assessment of Functioning (GAF) score of 40, which contemplates some impairment in reality testing or communication, such as speech is at times illogical, obscure, or irrelevant, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, such as a depressed person avoids friends, neglects family, and is unable to work.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994) (DSM-IV).

In a second March 2005 VA outpatient medical report, the Veteran reported that his wife was unsure about continuing the marriage.  He was subdued and sad.

In a third March 2005 private medical report, the examiner stated that he had received a report that the Veteran "was not ready or capable of returning to work at this time because of his mental illness."  On objective examination, the Veteran was oriented to person, place, and time, his memory was normal, and his affect was "quite" depressed and sad with a discouraged outlook.  His cognitive abilities were normal.

In a third March 2005 VA outpatient medical report, the Veteran had a depressed mood and affect.  The examiner stated that the Veteran had serious marital and parent/child problems.

In a March 2005 VA telephone report, the Veteran stated that he had been granted medical leave from his job until the end of April 2005, at which time he would have to apply for disability.

In a fourth March 2005 VA outpatient medical report, the Veteran had a depressed mood and affect.  He reported that he had filed for a divorce.  The Veteran stated that he would like to return to work and denied any suicidal ideation.

In a fourth March 2005 private medical report, the examiner stated that he could tell from the Veteran's affect that his depression was improving.  The Veteran was not suicidal.  On objective examination, the Veteran had a normal judgment and was oriented to person, place, and time.  His memory and cognitive abilities were normal.  

In an April 2005 VA outpatient medical report, the Veteran was depressed and reported that his divorce was final.

In a second April 2005 VA outpatient medical report, the Veteran had a depressed affect.  He stated that he wanted to go back to work the next month, or he would have to file for disability.

In an April 2005 private medical report, the Veteran reported feeling depressed, having excessive worry, and occasional suicidal ideation.  The Veteran reported that he did not feel like he was ready to return to his job.  The examiner stated that the Veteran "has had episodes like this in the past and seems to recover well and become functional, but is not ready at this point."  On objective examination, the Veteran had a normal judgment and was oriented to person, place, and time.  His affect was depressed, but his memory and cognitive abilities were normal.

In a third April 2005 VA outpatient medical report, the Veteran stated that he was not ready to go back to work.

In a fourth April 2005 VA outpatient medical report, the Veteran stated that he "blew up" on several occasions and that his doctor had given him a 30 day release from work.  He reported that medication was helping him sleep, but he was concerned about the effects when he returned to work.  The Veteran had a slight hand tremor with a sullen mood and affect.  The examiner stated that the Veteran had difficulties with attachment, commitment, sleep, depressed mood, anger, and hyperarousal.

In a May 2005 VA outpatient medical report, the Veteran reported continued trouble sleeping and feeling depressed.

In a second May 2005 VA outpatient medical report, the Veteran reported that he was sleeping better.  He stated that he had some melancholy and sedation in the morning which dissipated.  The Veteran appeared sad, but stated that he felt more like going back to work at the end of the month.  He reported that he did not have social or recreational outlets.

In a third May 2005 VA outpatient medical report, the Veteran stated that he had confrontations with his step-daughter.  He planned on returning to work in June and wanted to reduce his medication so he wasn't sedated during the day.  His mood was guarded and his affect was angry and blunted.

In a May 2005 private medical report, the Veteran stated he was feeling much better.  On objective examination, the Veteran had a normal judgment and was oriented to person, place, and time.  His affect was appropriate, his memory was normal, he was not suicidal, and he seemed emotionally stabilized.

In a fourth May 2005 VA outpatient medical report, the Veteran was upset and reported that he had had some conversations with his employer who told him that he could not return to work as the rules prohibited that for suicidal individuals.  The Veteran explained this situation, reporting that prior to beginning his treatment in March 2005, he had put a gun in his mouth.  He denied present suicidal ideation or gesturing.

In a second May 2005 private medical report, the Veteran stated that "by federal law" he could not return to his work as a driver for one year due to admitting suicidal ideation.  The examiner stated that the Veteran "seemed to be improving markedly until he was told" that he could not return to work, which resulted in feelings of inadequacy.

In a June 2005 VA outpatient medical report, the Veteran was sad about his employer's decision not to let him go back to work.  The examiner was "surprised since [the Veteran], in my opinion, was ready [and] able to return to work."  The Veteran reported that his employer "has a policy where anyone suicidal cannot return to work for 1 year."  He denied any recent or current suicidal ideation or risk, but reported that he had thought about it at some unspecified time in the past.

In a second June 2005 VA outpatient medical report, the Veteran's mood and affect were depressed.  He denied present suicidal or homicidal ideation.  The examiner stated that the Veteran had more isolation and depression with his family moving out and was stressed due to being unable to return to work.

In a third June 2005 VA outpatient medical report, the Veteran had a depressed mood and affect.  He had filed an appeal with his employer's decision to not let him return to work.

A July 2005 private medical report stated that over the previous few months the Veteran had experienced a severe episode of depression.  "He seemed to be getting better, but now he is completely separated from his wife."  The Veteran denied suicidal ideation, but stated that the previous suicidal ideation had made him unable to return to his old job.  He reported that he was looking for a new job.  On objective examination, the Veteran had a normal judgment and was oriented to person, place, and time.  His affect was sad but not suicidal, and his memory and cognitive abilities were normal.

In a July 2005 VA outpatient medical report, the Veteran's temporary disability was ending and he was filing a worker's compensation claim.  He reported that he was not contesting his employer's decision to not let him drive.  The Veteran reported that he had become more depressed due to his divorce and work problems.  He denied suicidal and homicidal ideation, but reported drinking up to 8 beers, some nights while alone.  The examiner stated that the Veteran had increased alcohol use and a depressed mood and affect.

In an October 2005 statement, the Veteran's brother reported that the Veteran had mood swings, including anger, rage and depression.

In a May 2006 statement, the Veteran's brother stated that the Veteran had severe mood swings and seemed to be constantly on guard.  He stated that the Veteran was fighting depression on a daily basis, and that sometimes it was severe.  He reported that the Veteran isolated himself and occasionally talked in a suicidal manner.  The Veteran's brother stated that the Veteran had below average self-esteem and was concerned with home security.  He stated that the Veteran was trying to avoid medication because he was a city bus driver.  He reported that the Veteran did not have any close friends.

In a May 2006 statement, the Veteran's fourth ex-wife stated that he was always angry, irritable, and had severe mood swings.  He did not leave the house and had no close friends.  She described serious difficulties in the Veteran's family relationships.

In a May 2006 statement, the Veteran's sister stated that he had an explosive temper.  She reported that since his last divorce he called her once a week, often tearfully and with regrets.  She reported that the Veteran was depressed most, if not all the time, and felt helpless and useless at times.  The Veteran's sister stated that he was irritable, easily startled, and had difficulty sleeping.  She reported that he had no close friends other than his brother, isolated himself, had severe mood swings, and occasionally talked in a suicidal manner.

In a May 2006 statement, the Veteran reported that he had no real close friends, showed no emotions, was never happy, and experienced anxiety and depression all the time.  He reported that anti-depressant medication helped somewhat.  The Veteran stated that he had low self-esteem, was irritable, had short-term memory impairment, and was a loner.  He watched doors and windows while in restaurants and was concerned about security at home.  The Veteran reported that he was occasionally easily startled by sudden, loud noises and had difficulty sleeping.  He reported that he tried to not take medication due to his job as a city bus driver.  The Veteran reported that he avoided talking about Vietnam and could not understand or relate to most other people.  He reported previous episodes of suicidal ideation.

In a June 2006 statement, the Veteran's mother stated that he was always very nervous and jumpy and had problems with relationships.  She stated that the Veteran distrusted things and people, except for his brother.  She reported that she lived with the Veteran and that he did not like sitting on the inside of tables at a restaurant.  She stated that the Veteran's speech was very repetitive, his short term memory was bad, and he had difficulty sleeping.  She stated that the Veteran stopped taking sleeping pills a few weeks before because he was a public bus driver.

In an August 2006 VA PTSD examination report, the Veteran reported frequent sleep interruptions, but no nightmares.  He stated that he had a very low energy, low interest in doing things, and low enjoyment.  The Veteran could not think of anything he enjoyed.  On a scale from 1 to 10, the Veteran estimated his average mood as a 3 to 4.  He reported that he felt lethargic and did not care about things most of the time.  The Veteran reported suicidal ideas in the past, but not recently, with the last suicidal feelings in February 2005.  He denied experiencing homicidal thoughts.  The Veteran reported a low appetite and absent sex drive, but denied a history of mania/hypomania when sober.  He stated that his short term memory was getting worse and his concentration was "okay."  The Veteran reported irritability, occasional angry outbursts, and avoiding crowds.  He stated that he had experienced 6 to 7 panic attacks in his life, each lasting a couple minutes, with the most recent attack 4 months earlier.  The Veteran denied experiencing symptoms of obsessive-compulsive disorder.  He denied experiencing visual hallucinations, but occasionally thought someone had called his name when they hadn't.  He reported some hypervigilance and occasional paranoid thoughts.

The Veteran had been divorced four times and had two children.  He reported that he spoke with his son every two weeks and with his daughter about once a month.  The Veteran did not have much contact with his siblings, except for a brother he saw briefly about once a week.  He stated that he had lived with his mother for the previous 5 months, got along pretty well with her, engaged in activities with her, and found living with her "tolerable."  The Veteran reported he had one female friend and one male friend, both of whom he saw about once a week.  He worked 8 hours per day.  The Veteran reported approximately 5 previous suicide attempts in his life, but did not have any "real self harm."  The Veteran had decreased pleasure and productivity in life and had a very constricted social life, however he was able to work.  Relationships were a significant problem.

On psychiatric examination, the Veteran appeared clean and appropriately dressed.  He had mild to moderate psychomotor slowing.  His speech was unremarkable, his attitude was cooperative, and his affect was somewhat constricted but mostly appropriate.  The Veteran's mood was moderately depressed.  No abnormalities of attention, orientation, thought process, or thought content were observed.  The Veteran did not have any delusions or hallucinations.  He understood the outcome of his behavior and had insight into his problem.  The Veteran experienced sleep impairment and episodes of inappropriate behavior.  He interpreted proverbs appropriately and did not have obsessive/ritualistic behavior.  The Veteran had panic attacks, but they were "very brief" and "rare."  The Veteran did not have homicidal ideation.  He had suicidal ideation, but not since February 2005.  The Veteran had fair impulse control with episodes of violence, but none since 2001.  The Veteran was able to maintain minimum personal hygiene and did not have any problems with activities of daily living.  His recent and remote memory was normal, while his immediate memory was mildly impaired.

Diagnostic testing found that the degree of severity of the Veteran's PTSD symptoms was "moderate."  The examiner assigned GAF scores of 70 for the Veteran's alcohol abuse and 63 for the Veteran's PTSD, both of which contemplate some mild symptoms, such as a depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, such as occasional truancy, or theft within the household, but generally functioning pretty well with some meaningful interpersonal relationships.  Id.  The examiner assigned a separate GAF score of 58 for the Veteran's depression, which contemplates moderate symptoms, such as flat affect, circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as few friends and conflicts with peers or co-workers.  Id.  The examiner stated that the Veteran did not have total occupational and social impairment due to PTSD, nor did his PTSD signs and symptoms result in deficiencies in judgment, thinking, family relations, work, mood, or school.  The examiner stated that the Veteran did have reduced reliability and productivity due to PTSD symptoms.

The Schedule provides that assignment of a 30 percent evaluation is warranted for mental disorders with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behaviour, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for mental disorders with occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 100 percent rating is granted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

After considering the totality of the record, and resolving all reasonable doubt in the Veteran's favor, the Board finds the evidence to support an initial 50 percent disability rating and no higher for the Veteran's PTSD.  The medical evidence of record shows that, since May 16, 2005, the Veteran's PTSD has been manifested by a depressed mood, sleep impairment, a blunted affect, isolative behavior, low self-esteem, hypervigilance, irritability, mood swings, nervousness, low energy, low interest, low enjoyment, low appetite, impairment of immediate memory, rare panic attacks, and psychomotor slowing.  While there is no evidence to show circumlocutory or stereotyped speech, impaired abstract thinking or judgment, or difficulty understanding complex commands, some if not all of the criteria for the assignment of a 50 percent evaluation have been met.  As such, and affording the Veteran the benefit of the doubt, the Board finds that the assignment of a 50 percent evaluation is warranted.

The Board finds, however, that the Veteran's PTSD symptoms do not warrant an evaluation in excess of 50 percent.  As noted above, the overwhelming majority of the medical evidence shows that, while he does have some chronic depression, he does not have symptoms manifested by impaired thought processes; suicidal ideation since service connection was granted; obsessional rituals; illogical, irrelevant or obscure speech; near-continuous panic or depression that affects his ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; or neglect of personal appearance and hygiene.  Moreover, none of the VA or private examiners indicated that there was any evidence of any inability to perform activities of daily living, including maintenance of minimal personal hygiene.  Moreover, the medical evidence of record clearly shows that while the Veteran's PTSD symptoms cause significant social impairment, he has continuously and successfully remained employed for nearly the entire period on appeal.  Indeed, the evidence of record shows that the Veteran has worked a full 40 hour week since May 2006.  This is strong evidence that the Veteran's PTSD symptoms are not sufficiently severe to produce a significant impact on his employment.

The evidence of record does show that the Veteran was not able to work from approximately May 2005 to May 2006 as a result of a suicidal gesture.  However, this gesture occurred in February 2005, prior to the effective date assigned for service-connection.  The evidence of record shows that, at that time, the Veteran was experiencing severe psychiatric symptoms which prevented him from working.  However, the evidence of record also shows that, by May 16, 2005, the Veteran's symptoms had significantly improved, and he was capable of working.  The evidence of record shows that the Veteran has not had any suicidal ideation since February 2005.  In May 2005, the Veteran stated multiple times that he felt ready to go back to work.  Also in May 2005, a private medical examiner stated that the Veteran had been "improving markedly" prior to being told he could not return to work.  Shortly afterwards, in June 2005, a VA examiner opined that the Veteran "was ready [and] able to return to work."  The evidence thus shows that the Veteran had sufficiently recovered from his previously severe level of symptomatology to be ready to return to work.  The Veteran was only prevented from returning to work due to an employment regulation that prevented him from driving a bus for one year after his suicidal gesture.  Thus, the unemployment is not representative of an inability to work, it was simply a restriction on when the Veteran could return to driving a bus.  Even the Veteran was aware of the narrowness of this restriction, as he reported he was looking for a new job in July 2005.  Accordingly, any difficulty that the Veteran experiences in establishing and maintaining effective work relationships has not been shown to result in reduced reliability or productivity.

The Board notes that the August 2006 VA PTSD examination report stated that the Veteran had reduced reliability and productivity due to his PTSD symptoms.  Indeed, the very same examination gave the Veteran GAF score of 70, 63, and 58 for his psychiatric diagnoses, which specifically contemplate mild, mild, and moderate symptoms, respectively.

The Veteran's representative argues that a 70 percent evaluation is warranted for the Veteran's PTSD on the basis of "pervading depression," "suicidal ideation," and deficiencies in his judgment.  However, the evidence of record shows that the Veteran's depression was felt to be of only moderate severity in the August 2006 VA PTSD examination report, the Veteran himself has stated that he has not had suicidal ideation since February 2005, approximately three months prior to the effective date for service connection, and the Veteran was specifically found to have no abnormalities in judgment in March 2005, April 2005, May 2005, July 2005, and August 2006.

The Board emphasizes that the single foremost determining factor in awarding compensation for service-connected disabilities is "the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1 (2010).  The various levels of compensation are awarded "to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of the disability."  Id.  This occupational basis for disability compensation rates is further embodied in the General Rating Formula for Mental Disorders, which specifically singles out occupational impairment, in its various forms, as the main basis on which to evaluate psychiatric disabilities.  The various symptoms listed in the General Rating Formula for Mental Disorders are merely descriptors designed to aid in the determination of the level of occupational impairment experienced by the Veteran.

Although the Veteran is socially isolated as a result of his PTSD symptoms, as noted above, his symptoms do not cause impaired thought processes; suicidal ideation since service connection was granted; obsessional rituals; illogical, irrelevant or obscure speech; near-continuous panic or depression that affects his ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; or neglect of personal appearance and hygiene.  The evidence of record clearly shows that he experiences relatively little occupational impairment, as demonstrated by his lengthy period of full-time employment.  While the evidence of record clearly shows that the Veteran's symptoms were significantly more severe in the months immediately following his February 2005 suicidal gesture, the medical evidence of record shows that these symptoms had significantly improved by May 16, 2005.  

In light of the foregoing, therefore, the preponderance of the evidence is against a finding that the Veteran's PTSD is productive of occupational and social impairment, with deficiencies in most areas, such as work, school, and family relations.  As such, a 70 percent rating is not warranted.  In sum, the overwhelming preponderance of the evidence of record shows that the Veteran's PTSD does not warrant more than a 50 percent rating at any time during the pendency of this appeal.  

Moreover, when evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  VA must assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2010).  While the evidence of record shows that the Veteran does experience social impairment which is significantly more severe than his occupational impairment, the regulations require that, when evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and the Court's decision in Thun v. Peake, 22 Vet. App. 111 (2008).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, supra.

Lastly, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has been employed during most of the pendency of his claim.  He has not indicated, and the record does not show, that his PTSD precludes him from obtaining substantial employment.  As such, the issue of entitlement to a total disability rating based on TDIU has not been raised.  


ORDER

Entitlement to 50 percent disability rating for service-connected PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
L. J. WELLS-GREEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


